Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 1st day of
August, 2011, by and between RED ROBIN GOURMET BURGERS, INC., a Delaware
corporation (the “Company”), and Denny Post (“Executive”).

 

RECITAL

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

AGREEMENT

 

1.             Employment Period.  The Company, through its wholly-owned
subsidiary, Red Robin International, Inc., a Nevada corporation (“RRI”), hereby
employs Executive, and Executive hereby accepts such employment, upon the terms
and conditions hereinafter set forth.  The term of Executive’s employment
hereunder shall be deemed to have commenced on August 1, 2011 (the “Effective
Date”), and shall continue indefinitely, subject to termination as provided
herein (such term being referred to herein as the “Employment Period”). 
Executive and the Company acknowledge that, except as may otherwise be provided
by this Agreement or under any other written agreement between Executive and the
Company, the employment of Executive by the Company and RRI is “at will” and
Executive’s employment may be terminated by either Executive or the Company at
any time for any reason, or no reason.  RRI shall be the “employer” for tax,
legal reporting, payroll processing and similar purposes.

 

2.             Position and Duties.

 

(a)           During the Employment Period, Executive shall be employed as and
hold the title of Chief Marketing Officer of the Company, with such duties and
responsibilities that are customary for public company chief marketing officer
positions.  In addition, the Chief Executive Officer may assign Executive such
duties and responsibilities that are not substantially inconsistent with her
position as Chief Marketing Officer of the Company.

 

(b)           During the Employment Period, Executive shall devote substantially
all of her skill, knowledge and working time to the business and affairs of the
Company and its subsidiaries; provided that in no event shall this sentence
prohibit Executive from performing personal and charitable activities and any
other activities approved by the Board, so long as such activities do not
materially and adversely interfere with Executive’s duties for the Company and
are in compliance with the Company’s policies.  Executive shall perform her
services at the Company’s headquarters, presently located in Greenwood Village,
Colorado.  Executive shall use her best efforts to carry out her
responsibilities under this Agreement faithfully and efficiently.

 

--------------------------------------------------------------------------------


 

3.             Compensation.

 

(a)           Base Salary.  During the Employment Period, Executive shall
receive from the Company an annual base salary (“Annual Base Salary”) at the
rate of $385,000.00, with such salary to be adjusted at such times, if any, and
in such amounts as recommended by the Chief Executive Officer  and approved by
the Board or a committee thereof.  Executive’s Annual Base Salary shall be
subject to annual review by the Chief Executive Officer and the Board during the
Employment Term.  The Company shall pay the Annual Base Salary to Executive in
accordance with the Company’s and RRI’s normal payroll policy.

 

(b)           Signing Bonus.  Within ten business days following the Effective
Date, the Company shall pay Executive a signing bonus in an amount of
$125,000.00 (the “Signing Bonus”); provided, however, Executive shall be
required to repay to the Company the gross amount of the Signing Bonus
($125,000.00) within forty-five days of her termination date if, prior to the
first anniversary of the Effective Date, Executive resigns without Good Reason
or is terminated for Cause.

 

(c)           Annual Incentive Compensation.  In addition to the Annual Base
Salary, Executive is eligible to receive an annual cash bonus each fiscal year
during the Employment Period as determined in accordance with the Company’s
annual incentive plan and as approved by the Compensation Committee (the “Annual
Bonus”).  For the 2011 fiscal year, the Annual Bonus shall be targeted at 70% of
Executive’s Annual Base Salary (pro-rated for 2011 and other partial years of
employment).  The actual amount of any Annual Bonus shall depend on the level of
achievement of the applicable performance criteria established with respect to
the Annual Bonus by the Board and the Compensation Committee in their sole
discretion.

 

(d)           Equity Awards.  On the Effective Date, Executive will receive
equity awards pursuant to the Company’s Second Amended and Restated 2007
Performance Incentive Plan (the “Plan”) as follows: (i) a non-qualified stock
option having a grant date fair value of $123,000 , which shall vest as follows:
(A) 25% on the one-year anniversary of the Effective Date; and (B) thereafter in
equal monthly installments over the following three years; (ii) time-vested
restricted stock units having a grant date target value of $61,600, of which 25%
shall vest on each of the first, second, third and fourth anniversaries of the
Effective Date; and (iii)  a long-term incentive cash award with a target payout
amount of $123,200, which shall be earned based on the Company’s attainment of
EBITDA and ROIC performance objectives.  All future annual equity awards granted
to Executive shall be contingent on the attainment of certain performance
criteria established with respect to such award by the Board and the
Compensation Committee in their sole discretion.

 

(e)           Other Benefits.

 

(i)    Welfare and Benefit Plans.  During the Employment Period: (A) Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company and RRI to the same extent as
other senior executive employees, including, among other things, participation
in the Company’s Non-Qualified Deferred Compensation Plan; and (B) Executive
and/or Executive’s family, as the case may be, shall be eligible to participate
in, and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company and RRI (including, to the extent
provided, without limitation, medical, prescription, dental, disability, salary
continuance, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs) to the same extent as other senior
executive employees.

 

(ii)   Expenses.  During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and other expenses
incurred by Executive in carrying out Executive’s duties under this Agreement,
provided that Executive complies with the policies, practices and procedures of
the Company and RRI for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses (collectively
referred to herein as “Expense Policies”).

 

(iii)  Vacation.  Executive shall be entitled to no less than three (3) weeks of
paid vacation and/or paid time off per calendar year (as prorated for partial
years) in accordance with the Company’s policies on accrual and use applicable
to executive officers as in effect from time to time.

 

(iv)  Car Allowance.  During the Employment Period, Executive shall be paid a
monthly car allowance in the gross amount of $833.33.

 

(v)   Moving and Relocation Expenses.  It is expected that Executive shall
reside permanently in the Denver, Colorado metropolitan area on or before the
Effective Date.  Employer will pay on Executive’s behalf relocation expenses as
set forth below (inclusive of the Relocation Gross-Up (as defined below))
(“Relocation Expenses”), subject to Employer’s customary payroll practices and
legal requirements regarding withholding.  The Company shall also provide
Executive with a tax gross-up for applicable federal, state and local taxes paid
by Executive in connection with

 

--------------------------------------------------------------------------------


 

the reimbursement provided under this Section 3(e)(v) and the tax gross-up
payment itself (the “Relocation Gross-Up”).  The Relocation Gross-Up shall be
paid no later than April 15th of the year following the year to which such
taxable income relates.  The Relocation Expenses shall include (A) any brokerage
commissions incurred in the sale of Executive’s current home (up to 6% of the
sales price of Executive’s current home), (B) new loan financing fees, (C) up to
one “point” on a new mortgage loan, or (D) other costs associated with buying or
selling a home in an amount not to exceed $30,000.  In addition, Relocation
Expenses shall be provided for (A) reasonable expenses actually incurred by
Executive to move personal effects from Seattle, Washington to the Denver,
Colorado metropolitan area, (B) reasonable costs incurred for four round trips
to Denver, Colorado from Seattle, Washington to search for a home and
(C) reimbursement for rent, electricity, gas and water expenses actually
incurred by Executive for interim housing in the Denver, Colorado metropolitan
area for a period of up to twelve months commencing on the Effective Date (or
such earlier date as Executive is no longer incurring such interim housing
expenses).  Notwithstanding the foregoing, Relocation Expenses shall not include
“loss on sale” protection for Executive’s current home.  The Company’s total
reimbursement obligation in respect of the Relocation Expenses shall not exceed
$425,000.  If Executive terminates her employment without Good Reason or is
terminated by the Company for Cause prior to the first anniversary of the
Effective Date, Executive shall be required to repay the Company the gross
amount of the Relocation Expenses incurred pursuant to this
Section 3(e)(v) within forty-five days of the termination date.  Executive shall
submit to the Company receipts and other applicable documentation evidencing the
Relocation Expenses, and the Company shall remit payment for such Relocation
Expenses in accordance with its standard accounts payable practices, but in any
event no later than the last day of the calendar year following the calendar
year in which the expense was incurred.  In no event shall Reimbursement
Expenses incurred in one year affect reimbursements or payments or benefits due
or payable in any other calendar year.

 

(f)            Reservation of Rights.  The Company reserves the right to modify,
suspend or discontinue any and all of the employee benefit plans, practices,
policies and programs referenced in subsections (e)(i), (ii) and (iii) above at
any time without recourse by Executive so long as such action is taken with
respect to senior executives generally and does not single out Executive.

 

4.             Termination.

 

(a)           Death or Disability.  Executive’s employment and all associated
rights and benefits shall terminate automatically upon Executive’s death.  If
the Company determines in good faith that the Disability of Executive has
occurred, it may give to Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Executive, provided that, within the 30 days after such receipt, Executive shall
not have returned to full-time performance of her duties.

 

(b)           Cause.  The Company may terminate Executive’s employment at any
time for Cause.

 

(c)           By the Company without Cause.  The Company may terminate
Executive’s employment at any time without Cause.

 

(d)           By Executive for Good Reason.  Executive may terminate her
employment at any time for Good Reason by delivery of not less than fourteen
(14) days’ advance written notice to the Company of the effective date of
termination.

 

(e)           Change in Control.  Executive’s employment may be terminated
within twenty-four (24) months following a Change in Control Event by the
Company without Cause or by Executive for Good Reason.

 

(f)            Obligations of the Company Upon Termination.

 

(i)    Death; Disability; For Cause; Resignation without Good Reason.  If
Executive’s employment is terminated by reason of Executive’s Death or
Disability or by the Company for Cause or Executive resigns without Good Reason,
this Agreement shall terminate without further obligations to Executive or her
legal representatives under this Agreement, other than for (A) payment of the
sum of (1) Executive’s Annual Base Salary through the date of termination to the
extent not theretofore paid, and (2) any accrued vacation pay, in each case to
the extent not theretofore paid (the sum of the amounts described in
clauses (1) and (2) shall be hereinafter referred to as the “Accrued
Obligations”), which Accrued Obligations shall be paid to Executive or her
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the effective date of termination; and (B) payment to Executive or her estate or
beneficiary, as applicable, of any amounts due pursuant to the terms of any
applicable employee benefit plans; provided, however, that as conditions
precedent to receiving the payments and benefits provided for in this
Section 4(f)(i) in the event of Executive’s resignation (other than payment of
the Accrued Obligations or payments or benefits due under employee benefit
plans), Executive shall first execute and deliver to the Company and RRI a
general release agreement in a form that is

 

--------------------------------------------------------------------------------


 

satisfactory to the Company and RRI and all rights of Executive thereunder or
under applicable law to rescind or revoke the release shall have expired no
later than the 45 days after the date of termination.  If Executive fails to
timely execute the general release, all payments and benefits set forth in this
Section 4(f)(i) (other than payment of the Accrued Obligations or payments or
benefits due under employee benefit plans) shall be forfeited.

 

(ii)   By the Company without Cause or by Executive for Good Reason (Before or
Following a Change in Control).  If, prior to the expiration of the stated term
of this Agreement, the Company terminates Executive’s employment for any reason
other than for Cause or Executive terminates her employment for Good Reason (in
either case before, or within twenty-four (24) months following a Change in
Control), this Agreement shall terminate without further obligations to
Executive other than:

 

(A)          payment of Accrued Obligations through the effective date of
termination in a lump sum in cash within 30 days of the effective date of
termination; and

 

(B)           continued payment of Executive’s Annual Base Salary as in effect
immediately prior to the date of termination (such payments to be made in
accordance with the Company’s normal payroll practices) for a period consisting
of twelve (12) months following the effective date of termination (the
“Severance Period”);

 

provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 4(f)(ii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement  in a  form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the 45 days
after the date of termination. If Executive fails to timely execute the general
release, all payments and benefits set forth in this Section 4(f)(ii) (other
than the payment of the Accrued Obligations) shall be forfeited.

 

(iii)  Exclusive Remedy.  Executive agrees that the payments contemplated by
this Section 4(f) shall constitute the exclusive and sole remedy for any
termination of her employment, and Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment; provided, however, that nothing contained in this
Section 4(f)(iii) shall prevent Executive from otherwise challenging in a
subsequent arbitration proceeding a determination by the Company that it was
entitled to terminate Executive’s employment hereunder for Cause.

 

(iv)  Termination of Payments.  Anything in this Agreement to the contrary
notwithstanding, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to this Section 4(f) upon the Company’s
discovery of any breach or threatened breach by Executive of her obligations
under the general release or Sections 5, 6, 7 and 8 of this Agreement.

 

(g)           Survival of Certain Obligations Following Termination. 
Notwithstanding any other provision contained in this Agreement, the provisions
in Sections 5 through 11 and 14 through 21 of this Agreement shall survive any
termination of Executive’s employment hereunder (but shall be subject to
Executive’s right to receive the payments and benefits provided under this
Section 4).

 

5.             Confidential Information.  Except in the good-faith performance
of her duties hereunder, Executive shall not disclose to any person or entity or
use, any information not in the public domain, in any form, acquired by
Executive while she was employed or associated with the Company or RRI or, if
acquired following the termination of such association, such information which,
to Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business.  Executive agrees and acknowledges that all of
such information, in any form, and copies and extracts thereof are and shall
remain the sole and exclusive property of the Company, and Executive shall on
request return to the Company the originals and all copies of any such
information provided to or acquired by Executive in connection with her
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by Executive during the course of such association.

 

6.             Covenant Not to Compete.  Executive agrees that, for the period
commencing on the Effective Date and ending twelve months after the date of
termination of Executive’s employment as Chief Marketing Officer (the
“Restrictive Period”), Executive shall not, in the state of Colorado  directly
or indirectly, either for herself or for, with or through any other Person, own,
manage, operate, control, be employed by, participate in, loan money to or be
connected in any manner with, or permit her name to be used by, any business
that, in the reasonable judgment of the Board, competes with the Company and its
subsidiaries in the burger focused  restaurant business (a “Competitive
Activity”).  In making its judgment as to whether any business is engaged in a
Competitive Activity, the Board shall act in good faith, and shall first provide
Executive with a reasonable opportunity to present such

 

--------------------------------------------------------------------------------


 

information as Executive may desire for the Board’s consideration.  For purposes
of this Agreement, the term “participate” includes any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
trustee, beneficiary, agent, representative, independent contractor, consultant,
advisor, provider of personal services, creditor, owner (other than by ownership
of less than five percent of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange (a “Public Company”).

 

7.             No Interference.  During the Restrictive Period, Executive shall
not, without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company or RRI at the level of Director or higher to leave the employ of the
Company or RRI, or in any way interfere with the relationship between the
Company or RRI and any employee thereof, (b) hire any Person who was an employee
of the Company or RRI at the level of Director or higher within twelve months
after such Person’s employment with the Company or RRI was terminated for any
reason or (c) induce or attempt to induce any supplier or other business
relation of the Company or RRI to cease doing business with the Company or RRI,
or in any way interfere with the relationship between any such supplier or
business relation and the Company or RRI.

 

8.             Return of Documents.  In the event of the termination of
Executive’s employment for any reason, Executive shall deliver to the Company
all of (a) the property of the Company or any of its subsidiaries, and
(b) non-personal documents and data of any nature and in whatever medium of the
Company or any of its subsidiaries, and she shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

 

9.             Reasonableness of Restrictions.  Executive agrees that the
covenants set forth in Sections 5, 6, 7 and 8 are reasonable with respect to
their duration, geographical area and scope.  In the event that any of the
provisions of Sections 5, 6, 7 and 8 relating to the geographic or temporal
scope of the covenants contained therein or the nature of the business or
activities restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems enforceable,
such provision shall be deemed to be replaced herein by the maximum restriction
deemed enforceable by such court.

 

10.           Injunctive Relief.  The parties hereto agree that the Company
would suffer irreparable harm from a breach by Executive of any of the covenants
or agreements contained herein, for which there is no adequate remedy at law. 
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, the Company, or its respective successors
or assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief in order to
enforce compliance with, or prevent any violation of, the provisions hereof; and
that, in the event of such a breach or threat thereof, the Company shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.

 

11.           Extension of Restricted Periods.  In addition to the remedies the
Company may seek and obtain pursuant to this Agreement, the restricted periods
set forth herein shall be extended by any and all periods during which Executive
shall be found by a court to have been in violation of the covenants contained
herein.

 

12.           Stock Ownership Requirement.  While employed by the Company,
Executive shall be expected to maintain ownership of common stock or stock
equivalents having a value equal to approximately 1.5 times her Annual Base
Salary in accordance with guidelines established by the Compensation Committee
from time to time.  For purposes of these guidelines, stock ownership includes
shares over which Executive has direct or indirect ownership or control. Stock
equivalents for this purpose include vested restricted share units but do not
include unvested restricted share units subject to a performance requirement. 
Executive is expected to meet this ownership requirement within five years after
the Effective Date.  In the event Executive is unable to meet the foregoing
ownership requirements within five years of the Effective Date, Executive shall
retain all net after tax profit shares following option exercise and/or the
vesting of restricted stock units until Executive has satisfied the requirements
set forth in this Section 12.

 

13.           Definitions.  As used herein, unless the context otherwise
requires, the following terms have the following respective meanings:

 

“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:

 

(i)    Executive’s continual or deliberate neglect in the performance of her
material duties; provided that Company gives written notice to the Executive of
the existence of such a condition within 90 days of the initial existence of the
condition and the Executive has at least 30 days from the date when such notice
is provided to cure the condition, if curable.

 

--------------------------------------------------------------------------------


 

(ii)   Executive’s failure to devote substantially all of her working time to
the business of the Company and its subsidiaries (other than as expressly
permitted in this Agreement);

 

(iii)  Executive’s failure to follow the lawful directives of the Board in any
material respect;

 

(iv)  Executive’s engaging in misconduct in connection with the performance of
any of her duties, including, without limitation, falsifying or attempting to
falsify documents, books or records of the Company or its subsidiaries,
misappropriating or attempting to misappropriate funds or other property, or
securing or attempting to secure any personal profit in connection with any
transaction entered into on behalf of the Company or its subsidiaries;

 

(v)   the violation by Executive, in any material respect, of any policy or of
any code or standard of behavior or conduct generally applicable to employees of
the Company or its subsidiaries;

 

(vi)  Executive’s breach of the material provisions of this Agreement or any
other non-competition, non-interference, non-disclosure, confidentiality or
other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or

 

(vii) Executive’s engaging in conduct which is reasonably likely to result in
material injury to the reputation of the Company or any of its subsidiaries,
including, without limitation, commission of a felony, fraud, embezzlement or
other crime involving moral turpitude.

 

“Change in Control Event” means:

 

(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% or more of either (1) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or a
successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with subsections (iii)(A), (B) and (C) below;

 

(ii)   In the event the Board is a classified board, a majority of the
individuals who serve in the same class of directors that constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of that class of directors, or in the event the
Board is not a classified board, members of the Incumbent Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and her predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

(iii)  Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case

 

--------------------------------------------------------------------------------


 

may be, (B) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
more than 50% existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

(iv)  Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of her position, even with reasonable accommodation
which does not impose an undue hardship on the Company.  The Company reserves
the right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or her medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.

 

“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a reduction in Executive’s compensation other than as permitted
pursuant to Section 3 hereof; (ii) a relocation of the Company’s headquarters to
a location more than twenty (20) miles from the location of the Company’s
headquarters prior to such relocation; (iii) any willful breach by the Company
of any material provision of this Agreement; or (iv) a significant reduction in
the then-effective responsibilities of the Chief Marketing Officer; provided
that Executive gives written notice to the Company of the existence of such a
condition within 90 days of the initial existence of the condition and the
Company has at least 30 days from the date when such notice is provided to cure
the condition without being required to make payments due to termination by the
Company for Good Reason or upon a Change in Control Event.

 

14.           Arbitration.  Any controversy arising out of or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other controversy arising out of Executive’s employment, including, but not
limited to, any state or federal statutory or common law claims, shall be
submitted to arbitration in Denver, Colorado, before a sole arbitrator selected
from Judicial Arbiter Group, Inc., Denver, Colorado, or its successor (“JAG”),
or if JAG is no longer able to supply the arbitrator, such arbitrator shall be
selected from the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), or
other mutually agreed upon arbitration provider, as the exclusive forum for the
resolution of such dispute.  Provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator.  Final resolution of any dispute through arbitration may include any
remedy or relief which the Arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes.  At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based.  Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction.  The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or Executive’s employment, and under no circumstances shall
class claims be processed or participated in by Executive.  The parties agree
that Company shall be responsible for payment of the forum costs of any
arbitration hereunder, including the Arbitrator’s fee.  Executive and the
Company further agree that in any proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to its or her reasonable
attorneys’ fees and costs incurred by it or her in connection with resolution of
the dispute in addition to any other relief granted.

 

15.           Governing Law.  This Agreement and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof.  Each Participant shall submit to the
venue and personal jurisdiction of the Colorado state and federal courts
concerning any dispute for which judicial redress is permitted pursuant to this
Agreement; however the Company is not limited in seeking relief in those courts.

 

16.           Taxes.

 

(a)           Except as otherwise provided in Section 3(e)(v) and Section 20,
and to the extent specifically provided in Section 17, Executive shall be solely
liable for Executive’s tax consequences of compensation and benefits payable
under this Agreement, including any consequences of the application of
Section 409A of the Code.

 

--------------------------------------------------------------------------------


 

(b)           In order to comply with all applicable federal or state income tax
laws or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.

 

17.           Section 409A Savings Clause.

 

(a)           It is the intention of the parties that compensation or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code.  To the extent such potential payments or
benefits could become subject to additional tax under such Section, the parties
shall cooperate to amend this Agreement with the goal of giving Executive the
economic benefits described herein in a manner that does not result in such tax
being imposed.

 

(b)           Each payment or benefit made pursuant to Section 4(f) of this
Agreement shall be deemed to be a separate payment for purposes of 409A.  In
addition, payments or benefits pursuant to Section 4(f) shall be exempt from the
requirements of Code Section 409A to the maximum extent possible as “short-term
deferrals” pursuant to Treasury Regulation Section 1.409A-1(b)(4), as
involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.

 

(c)           For purposes of this Agreement, phrases such as “termination of
employment” shall be deemed to mean “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder.

 

(d)           If Executive is a specified employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code and would receive any payment sooner than
6 months after Executive’s “separation from service” that, absent the
application of this Section 17(d), would be subject to additional tax imposed
pursuant to Section 409A of the Code as a result of such status as a specified
employee, then such payment shall instead be payable on the date that is the
earliest of (i) 6 months after Executive’s “separation from service,” or
(ii) Executive’s death.

 

18.           Entire Agreement.  This Agreement (including Exhibits) constitutes
and contains the entire agreement and final understanding concerning Executive’s
employment with the Company and the other subject matters addressed herein
between the parties.  It is intended by the parties as a complete and exclusive
statement of the terms of their agreement.  It supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written Or oral,
concerning the subject matter hereof.  Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party.  This is a fully integrated agreement.

 

19.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Board (or a person
expressly authorized thereby) and Executive, and no course of conduct or failure
or delay in enforcing the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement.

 

20.           Excise Tax Payment.

 

(a)         Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise)  (a
“Payment”) including, by example and not by way of limitation, acceleration (by
the Company or otherwise) of the date of vesting or payment under any plan,
program, arrangement or agreement of the Company, would be subject to the excise
tax imposed by Code Section 4999 or any interest or penalties with respect to
such excise tax (such excise tax together with any such interest and penalties,
shall be referred to as the “Excise Tax”), then there shall be made a
calculation under which such Payments provided to Executive are reduced to the
extent necessary so that no portion thereof shall be subject to the Excise Tax
(the “4999 Limit”).  A comparison shall then be made between (A) Executive’s Net
After-Tax Benefit (as defined below) assuming application of the 4999 Limit; and
(B) Executive’s Net After-Tax Benefit without application of the 4999 Limit.  If
(B) exceeds (A) by $100,000 or more, then no limit on the Payments received by
Executive under this Agreement shall be imposed by this Section 21.  Otherwise,
the amount payable to Executive pursuant to this Agreement shall be reduced so
that no such Payment is subject to the Excise Tax.  “Net After-Tax Benefit”
shall mean the sum of (x) all payments that Executive receives or is entitled to
receive from the Company that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 280G(b)(2) (either,
a “Section 280G Transaction”), less (y) the amount of federal, state, local and
employment taxes and Excise Tax (if any) imposed with respect to such payments.

 

(b)       All determinations required to be made under this Section 21,
including whether and when a Payment is cut back pursuant to Section 21(a) and
the amount of such cut-back, and the assumptions to be utilized in arriving at
such determination, shall be made by a professional services firm designated by
the Board that is experienced in performing calculations under Section 280G (the
“Professional Services Firm”) which shall provide detailed supporting
calculations both to the Company and Executive.  If

 

--------------------------------------------------------------------------------


 

the Professional Services Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control Event, the Board
shall appoint another qualified professional services firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Professional Services Firm hereunder).  All fees and expenses of the
Professional Services Firm shall be borne solely by the Company.

 

(c)       In the event that a reduction in Payments is required pursuant to this
Section, then, except as provided below with respect to Payments that consist of
health and welfare benefits, the reduction in Payments shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each Payment
and then reducing the Payments in order beginning with the Payment with the
highest Parachute Payment Ratio.  For Payments with the same Parachute Payment
Ratio, such Payments shall be reduced based on the time of payment of such
Payments, with amounts being paid furthest in the future being reduced first. 
For Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro-rata basis (but not below zero) prior to
reducing Payments next in order for reduction.  For purposes of this Section,
“Parachute Payment Ratio” shall mean a fraction, the numerator of which is the
value of the applicable Payment as determined for purposes of Code Section 280G,
and the denominator of which is the financial present value of such Parachute
Payment, determined at the date such payment is treated as made for purposes of
Code Section 280G (the “Valuation Date”).  In determining the denominator for
purposes of the preceding sentence (1) present values shall be determined using
the same discount rate that applies for purposes of discounting payments under
Code Section 280G; (2) the financial value of payments shall be determined
generally under Q&A 12, 13 and 14 of Treasury Regulation 1.280G-1; and (3) other
reasonable valuation assumptions as determined by the Company shall be used. 
Notwithstanding the foregoing, Payments that consist of health and welfare
benefits shall be reduced after all other Payments, with health and welfare
Payments being made furthest in the future being reduced first.  Upon any
assertion by the Internal Revenue Service that any such Payment is subject to
the Excise Tax, Executive shall be obligated to return to the Company any
portion of the Payment determined by the Professional Services Firm to be
necessary to appropriately reduce the Payment so as to avoid any such Excise
Tax.

 

21.           Miscellaneous.

 

(a)           Binding Effect.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company.

 

(b)           Notices.  All notices required to be given hereunder shall be in
writing and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile during
normal business hours or (iii) mailed by registered or certified mail (return
receipt requested and postage prepaid) to the following listed persons at the
addresses and facsimile numbers specified below, or to such other persons,
addresses or facsimile numbers as a party entitled to notice shall give, in the
manner hereinabove described, to the others entitled to notice:

 

If to the Company, to:

 

Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO  80111
Attention:  Chief Executive Officer and Chief Legal Officer
Facsimile No.:  303-846-6048

 

with a copy to:

 

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado  80202
Attention: Ronald R. Levine, II
Facsimile No.:  303-893-1379

 

If to Executive, to:

 

[                              ]
[Address]
Facsimile No.:  [                    ]

 

--------------------------------------------------------------------------------


 

with a copy to:

 

[                            ]

 

If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received. 
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.

 

(c)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof

 

(d)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

(e)           Construction.  Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.

 

(f)            Savings Clause.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

/s/ Stephen E. Carley

 

Name: Stephen E. Carley

 

Title: Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Denny Marie Post

 

[NAME] Denny Marie Post

 

--------------------------------------------------------------------------------